By the Court,

Bronson, J.
The order to stay proceedings did" not give the defendant the same time to plead after the -motion to consolidate was decided, that he had at the time the order was served. Brown v. St. John, 19 Wendell, 617. And the 20 days for pleading having expired before the motion was made, the plaintiff was at liberty to enter the default as soon as the order to stay proceedings ceased to operate. The defendant might have- pleaded before the motion was made. The plaintiff was regular, and as there is no affidavit of merits, the default must stand.
Motion denied.